COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


NEWPORT NEWS BAPTIST RETIREMENT COMMUNITY AND
 HARTFORD FIRE INSURANCE COMPANY
                                                MEMORANDUM OPINION *
v.   Record No. 0707-97-1                           PER CURIAM
                                                   JULY 15, 1997
CHERYL KENNEDY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Susan B. Potter; Vandeventer, Black Meredith
           & Martin, on brief), for appellants.
           (Byron A. Adams, on brief), for appellee.



     Newport News Baptist Retirement Community (employer)

contends that the Workers' Compensation Commission (commission)

erred in finding that Cheryl Kennedy (1) proved she sustained an

injury by accident arising out of and in the course of her

employment on January 3, 1996; (2) did not unjustifiably refuse

selective employment offered by employer as of January 30, 1996;

and (3) made a good faith effort to market her residual work

capacity during her periods of light-duty release.     Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.    Accordingly, we summarily

affirm the commission's decision.     Rule 5A:27.

                                 I.

     "In order to carry [the] burden of proving an 'injury by

accident,' a claimant must prove that the cause of [the] injury
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
was an identifiable incident or sudden precipitating event and

that it resulted in an obvious sudden mechanical or structural

change in the body."   Morris v. Morris, 238 Va. 578, 589, 385
S.E.2d 858, 865 (1989).

     In ruling that Kennedy credibly described an injury by

accident, the commission found as follows:
          [Kennedy] had no prior shoulder problems,
          although she had a back injury in 1992 for
          which she missed very little work. While not
          recording the accident, Dr. [Vincent]
          Joseph's records do not contradict the
          happening of an accident. We are impressed
          by the consistency of [Kennedy's] account as
          reflected in the documentary records. Dr.
          [Wilfred R.] Gillis recorded that [Kennedy]
          pulled a muscle while "lifting patient" at
          work. Dr. [Kenneth] Putland recorded "right
          shoulder pain since lifting a patient on
          1/3/96." Dr. [Thomas M.] Stiles recorded on
          February 5, 1996, that approximately one
          month earlier [Kennedy] experienced acute
          pain in her shoulder while lifting a patient
          at work. When she reported the incident to
          her employer on January 23, 1996, she
          recounted precisely the same history, of
          lifting a particular patient on the morning
          of January 3, 1996, when she felt a pull and
          sharp pain in her shoulder. [Kennedy's]
          handwritten incident report gives exactly the
          same history. We find [Kennedy's]
          credibility enhanced by the fact that she has
          repeatedly named the patient and the
          co-worker present during the incident.
          Although the employer requires immediate
          reporting of accidents, it is understandable
          that in a job which involves heavy lifting,
          an employee would not necessarily report
          every muscle strain. [Kennedy] credibly
          stated that she believed the problem would
          resolve itself. We do not find that the
          failure of [Kennedy] to report the accident
          for twenty days to her employer refutes the
          evidence supporting the occurrence as
          described by [Kennedy].



                                 2
     Kennedy's testimony, which was corroborated by the histories

contained in the medical records of Drs. Gillis, Putland, and

Stiles, and by Kennedy's handwritten incident report, provides

credible evidence to support the commission's finding that she

sustained an injury by accident arising out of and in the course

of her employment on January 3, 1996.   Thus, that finding is

conclusive on this appeal.    See James v. Capitol Steel Constr.

Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).
     Employer argues that the commission erred in reversing the

deputy commissioner's credibility determination.   We disagree.

If, as in this case, "the deputy commissioner's determination of

credibility is based upon the substance of the testimony rather

than upon the witness's demeanor, such a finding is as

determinable by the full commission as by the deputy."       Kroger

Co. v. Morris, 14 Va. App. 233, 236, 415 S.E.2d 879, 880 (1992).

The deputy commissioner's credibility determination was based on

the evidence and the substance of the witnesses' testimony.

Therefore, the full commission could make its own credibility

determination.   See id.   In its role as fact finder, the

commission was entitled to accept Kennedy's testimony, which was

not inherently incredible.

                                 II.

     "To support a finding of refusal of selective employment

'the record must disclose (1) a bona fide job offer suitable to

the employee's capacity; (2) [a job offer that was] procured for




                                  3
the employee by the employer; and (3) an unjustified refusal by

the employee to accept the job.'"     James, 8 Va. App. at 515, 382

S.E.2d at 489 (quoting Ellerson v. W.O. Grubb Steel Erection Co.,

1 Va. App. 97, 98, 335 S.E.2d 379, 380 (1985)).

     Marilynne Gladding, Kennedy's supervisor, offered a

light-duty position to Kennedy on January 30, 1996.    In response,

Kennedy telephoned Gladding the next day, reporting that her pain

had increased and she had an appointment with an orthopedist.     On

February 5, 1996, Dr. Stiles, an orthopedist, examined Kennedy.

Dr. Stiles noted a history of severe pain since Kennedy's

work-related accident.   Dr. Stiles excused Kennedy from work

beginning February 5, 1996 until he released her to light-duty on

March 18, 1996.
     Kennedy's testimony and Dr. Stiles' medical records provide

credible evidence to support a finding that Kennedy did not

unjustifiably refuse selective employment offered to her by

employer.   Accordingly, we cannot find as a matter of law that

the commission erred in awarding Kennedy temporary total

disability benefits for the period from January 12, 1996 through

April 15, 1996 and from May 20, 1996 through May 28, 1996.

                               III.

     In order to establish entitlement to benefits, a partially

disabled employee must prove that he has made a reasonable effort

to procure suitable work but has been unable to do so.     See Great
Atl. & Pac. Tea Co. v. Bateman, 4 Va. App. 459, 464, 359 S.E.2d
4
98, 101 (1987).   "What constitutes a reasonable marketing effort

depends upon the facts and circumstances of each case."     The

Greif Companies v. Sipe, 16 Va. App. 709, 715, 434 S.E.2d 314,

318 (1993).   We have discussed factors which the commission

should consider in deciding whether a claimant has made

reasonable good faith efforts to market his or her remaining

capacity:
            (1) the nature and extent of employee's
            disability; (2) the employee's training, age,
            experience, and education; (3) the nature and
            extent of employee's job search; (4) the
            employee's intent in conducting his job
            search; (5) the availability of jobs in the
            area suitable for the employee, considering
            his disability; and (6) any other matter
            affecting employee's capacity to find
            suitable employment.

National Linen Serv. v. McGuinn, 8 Va. App. 267, 272, 380 S.E.2d
31, 34 (1989) (footnotes omitted).    In reviewing the commission's

findings, "we view the evidence in the light most favorable to

. . . the party prevailing before the commission."    Id. at 270,

380 S.E.2d at 33.

     So viewed, the evidence established that after Dr. Stiles

released Kennedy to light-duty work on March 18, 1996, Kennedy

looked for jobs on a daily basis in the classified advertisements

in the newspaper.   She also registered with the Virginia

Employment Commission.   Between March 18, 1996 and April 5, 1996,

Kennedy applied for jobs with Phar-Mor, Boulevard Cleaners, Farm

Fresh, Blockbuster Video, The Devonshire, and Harris Select.

Kennedy ultimately procured a job on her own with Harris Select,


                                  5
which she began on April 16, 1996.

     Based upon this credible evidence and the relatively brief

period of time during which Kennedy searched for and successfully

found employment, we cannot find as a matter of law that the

commission erred in holding that Kennedy made good faith efforts

to market her residual work capacity during her periods of

light-duty release.

     For the reasons stated, we affirm the commission's decision.

                                                       Affirmed.




                                6